DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant's amendment filed on September 18, 2020 was received. Claims 1 and 25 were amended. Claims 5-6, 8, 12-20 were canceled. No claim was added 
The text of those sections of Title 35. U.S.C. code not included in this action can be found in the prior Office Action Issued March 19, 2020. 

Claim Rejections - 35 USC § 112
The claim rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, on claim 1-4, 7, 9-11, 21-27 are withdrawn, because Applicant’s remarks filed on September 18, 2020 are persuasive. 

The claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claims 1-4, 7, 9-11, 21-27 are withdrawn, because Applicant’s remarks filed on September 18, 2020 are persuasive and the claims have been amended. 

Claim Rejections - 35 USC § 103
Claims 1-4, 7, 9-11, 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (Supersonic particle deposition as means for enhancing the structural integrity of aircraft structures) in view of Andrews (US4356678) and Cologna (US4588626), and further evidenced by Wuepper (US5023987). 
Regarding claim 1, Jones teaches a method of repairing and enhancing the airworthiness and integrity of aging aircraft structures (abstract), wherein the structure In re Robentson, 49 USPQ2d 1949(1999). Jones teaches the repairing restore the structural integrity (page 268, right column), which includes parameters such as the axial compressive load path and buckling resistance. Jones’ further teaches the SPD repairing process uses the same 7075 aluminum material as the substrate (page 261 left column, page 265 right column). The same metal repairing material with the same metal substrate material result in the same axial compressive load path along the element after the repairing is evidenced by Wuepper (see column 1 lines 30-47, Wuepper discloses metals is isotropic and transfer loads in all directions with equal facility, wherein the loads includes compressive and suppressive).
Nevertheless, Andrews teaches a structural composite panel for aircraft (abstract, column 1 lines 24-48, column 2 lines 25-30), and discloses the thickness of the aircraft skin panel (aircraft frame element) governs the buckling resistance of the Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215. In addition, it is Jones’ desired to restore the structural integrity of the component (page 268, right column), thus, it would have been obvious to one of ordinary skill in the art to apply just enough repairing thickness to return the buckling resistance (one of structural integrity parameters) to the original design specification of the element and not alter negatively. 
Jones in view of Andrews does not explicitly teach the particles are bonded to the opposing first and second sides of the frame member. However, Cologna teaches a method of repairing a panel for aircraft (column 1 lines 7-20) and disclose the applying load carrying materials (repairing materials) to both side of the panel to restore the panel to nearly its full original load carrying capably (column 2 lines 23-30). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply repairing materials (bonding particles) to both sides of the 
Regarding claim 2, Jones teaches the particles are metal particles (page 260 right column).	
Regarding claims 3-4, Jones teaches the bonding is achieved by supersonic particle deposition (abstract, page 260, right column), which is cold spray process. 
Regarding claim 7, Jones teaches the thickness of the continuous layer is 0.5mm (see figure 17) or 0.3mm (page 266 right column), which overlaps with the depth of the layers of the claimed invention. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.
Regarding claim 8, Jones teaches the continuous layer can be applied to both over and under the area of the weakness or predicted area of weakness (page 264, right column). 
Regarding claim 9, Jones teaches the weakness is crack (page 261 left column).
Regarding claim 10, Jones teaches the crack is developed from corrosion (stress corrosion crack) (page 261 left column).

	Regarding claim 21, Jones teaches to determine the depth of the continuous layer (repair material thickness being applied) by referencing the damaged area size of the specimen (see figure 17, page 2265, section 7). Since the damaged area size (depth) is in association with the original thickness of the specimen (structure). Thus, Jones teaches to determining the depth of the substantially continuous layer by reference to the original designed specification. Since Andrews teaches thickness of the aircraft skin panel (aircraft frame element) governs the buckling resistance of the panel; and the thickness also governs the weight of the panel, the increase of weight of the panel is undesired (column 1 lines 34-48), the combination of Jones in view of Andrews teaches to identify the buckling resistance of the frame element by reference to the ordinal design specification of the element. 
Regarding claim 22, Cologna teaches a method of repairing a panel for aircraft (column 1 lines 7-20) and disclose the applying load carrying materials (repairing materials) to both side of the panel to restore the panel to nearly its full original load carrying capably (column 2 lines 23-30). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply repairing materials (bonding particles) to both sides of the panel as suggested by Cologna in the method of repairing a structural weakness of the aircraft frame element, because Cologna teaches by applying the repairing material to both side of the panel, the panel is restored nearly to its full original load carrying capably (column 2 lines 23-30).
Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215.
Regarding claim 24, Andrews teaches a structural composite panel for aircraft (abstract, column 1 lines 24-48, column 2 lines 25-30), and discloses the thickness of the aircraft skin panel (aircraft frame element) governs the buckling resistance of the panel; and the thickness also governs the weight of the panel, the increase of weight of the panel is undesired (column 1 lines 34-48). Therefore, it would have been within the skill of the ordinary artisan to adjust the thickness of the repaired structure (which is governed by the depth of the repairing material on the structure during the repairing of the structure) in the process of repairing the structural weakness of the aircraft frame Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215.
Regarding claim 25, Jones teaches a method of repairing and enhancing the airworthiness and integrity of aging aircraft structures (abstract), wherein the structure includes wings, longeron and bulkhead, which are aircraft frame components and elongate (see table 1, page 266, see figures 16 and 17) (method for repairing a structural weakness or preventing or inhibiting the initiation of a structural weakness or preventing or inhibiting the progression of structural weakness in an aircraft frame element). It is clear that Jones’s aircraft frame components has an original design specification sufficient to resist an axial compressive buckling encountered during normal aircraft operation because they only require repairing after long term use (pass normal aircraft operation). It is also not conventional for an aircraft to be made with original design specification not sufficient to resist an axial compressive buckling load encountered during normal aircraft operation as such component would damage immediately when being used. Jones teaches to apply metal particles entrained in a supersonic jet of an expanded gas impart a solid surface to cause plastic deformation and bonding with the surface so that the powder is reconstituted into the metal substrate (abstract, page 260 right column) (bonding a plurality of particles to the element, the In re Robentson, 49 USPQ2d 1949(1999). Jones teaches the repairing restore the structural integrity (page 268, right column), which includes parameters such 
Nevertheless, Andrews teaches a structural composite panel for aircraft (abstract, column 1 lines 24-48, column 2 lines 25-30), and discloses the thickness of the aircraft skin panel (aircraft frame element) governs the buckling resistance of the panel; and the thickness also governs the weight of the panel, the increase of weight of the panel is undesired (column 1 lines 34-48). Therefore, it would have been within the skill of the ordinary artisan to adjust the thickness of the repaired structure (which is governed by the depth of the repairing material on the structure during the repairing of the structure) in the process of repairing the structural weakness of the aircraft frame element to yield the desired buckling resistance; since the thickness further governs the weight, it would have been obvious for one ordinary skilled in the art apply the necessary thickness to return the buckling resistance to its original level to avoid increasing the thickness of the repaired structure and added undue weight for the repaired structure, and provide sufficient buckling resistance to the structure . Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215. In addition, it is Jones’ desired to restore the structural integrity of the component (page 268, right column), 
Jones in view of Andrews does not explicitly teach the particles are bonded to the opposing first and second sides of the frame member. However, Cologna teaches a method of repairing a panel for aircraft (column 1 lines 7-20) and disclose the applying load carrying materials (repairing materials) to both side of the panel to restore the panel to nearly its full original load carrying capably (column 2 lines 23-30). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply repairing materials (bonding particles) to both sides of the panel (a substantially continuous layer over and a substantially continuous layer under the area of weakness) as suggested by Cologna in the method of repairing a structural weakness of the aircraft frame element, because Cologna teaches by applying the repairing material to both side of the panel, the panel is restored nearly to its full original load carrying capably (column 2 lines 23-30).
Regarding claim 26, Andrews teaches a structural composite panel for aircraft (abstract, column 1 lines 24-48, column 2 lines 25-30), and discloses the thickness of the aircraft skin panel (aircraft frame element) governs the buckling resistance of the panel; and the thickness also governs the weight of the panel, the increase of weight of the panel is undesired (column 1 lines 34-48). Therefore, it would have been within the skill of the ordinary artisan to adjust the thickness of the repaired structure (which is governed by the depth of the repairing material on the structure during the repairing of the structure, i.e., the thickness of the two continuous layers) in the process of repairing Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215.
Regarding claim 27, Andrews teaches a structural composite panel for aircraft (abstract, column 1 lines 24-48, column 2 lines 25-30), and discloses the thickness of the aircraft skin panel (aircraft frame element) governs the buckling resistance of the panel; and the thickness also governs the weight of the panel, the increase of weight of the panel is undesired (column 1 lines 34-48). Therefore, it would have been within the skill of the ordinary artisan to adjust the thickness of the repaired structure (which is governed by the depth of the repairing material on the structure during the repairing of the structure, i.e., the thickness of the two continuous layers) in the process of repairing the structural weakness of the aircraft frame element to yield the desired buckling resistance; since the thickness further governs the weight, it would have been obvious for one ordinary skilled in the art apply the necessary thickness to return the buckling resistance to its original level to avoid increasing the thickness of the repaired structure and added undue weight for the repaired structure, and provide sufficient buckling resistance to the structure . Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215.

Response to Arguments
Applicant's arguments filed September 18, 2020 have been fully considered but they are not persuasive.
Applicant’s principal arguments are:
Jones fails to identify the need for a layer thickness that does not confer a buckling resistance greater than that of the original specification. 
The studies of Jones were designed to show that SPD repairs could be used to treat corrosion and structural weaknesses in separate aircraft components, it did not take into account the effect of an SPD repaired on an entire aircraft as the claimed invention. 

In response to Applicant’s arguments, please consider the following comments:
As discussed above, Jones clearly teaches the repairing restore the structural integrity (page 268, right column), which includes parameters such as the axial compressive load path and buckling resistance. Thus, one of ordinary skilled in the art would have recognized to optimize the thickness within the range provided by Jones to achieve the buckling resistance being restored to original specification. Examiner disagree that Jones only intended to enhance the structural integrity as Jones clearly stated to restore also (page 268, right column). Nevertheless, the rejection is based on Jones in view of Andrews. Andrews teaches a structural composite panel for aircraft Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215. As previously discussed, it is Jones’ desired to retore the structural integrity of the component (page 268, right column), thus, it would have been obvious to one of ordinary skill in the art to apply just enough repairing thickness to return the buckling resistance (one of structural integrity parameters) to the original design specification of the element and not alter negatively. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the SPD repair is applied on an entire aircraft) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.V.L/Examiner, Art Unit 1717                                                                                                                                                                                                        
/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717